     Case 2:20-cv-00455-KJM-CKD Document 10 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Akika Parker,                                          No. 2:20-cv-00455-KJM-CKD
12                              Plaintiff,                   ORDER
13           v.
14
      JP Morgan Chase,
15
                                Defendant.
16

17           The court construes the filing at ECF No. 9 as a motion to reconsider the order adopting

18   the Magistrate Judge’s findings and recommendations under Federal Rule of Civil Procedure

19   59(e), see Am. Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898–99 (9th Cir.
20   2001), and an ex parte application for a temporary restraining order. The court denies the

21   requested relief. See 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)

22   “Under Rule 59(e), a motion for reconsideration should not be granted, absent highly unusual

23   circumstances, unless the district court is presented with newly discovered evidence, committed

24   clear error, or if there is an intervening change in the controlling law.” (citation omitted)); Winter

25   v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (identifying the showing required of a

26   plaintiff who seeks preliminary injunctive relief or a temporary restraining order). Similar

27   requests filed in the future will be disregarded.

28   /////

                                                         1
    Case 2:20-cv-00455-KJM-CKD Document 10 Filed 04/27/21 Page 2 of 2


1        IT IS SO ORDERED.

2   DATED: April 26, 2021.

3




                                        2
